DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Claim Objections
Claim 32 objected to because of the following reason:
The limitation “the septum actuator having a probe configured to bias the septum into an open position by opening a pathway through the membrane of the septum” (lines 9-11, emphasis added) raises possible confusion with the previously-recited term “fluid pathway” (see, e.g., line 2). Appropriate correction is suggested.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the limitation “the fluid pathway flows through the central lumen of the septum actuator and through the septum” (lines 12-13) is unclear because the term “flows” explicitly refers to movement of the fluid pathway. Rather, it appears that the fluid pathway itself is not intended to move, but instead, fluid flows through the fluid pathway. 

Allowable Subject Matter
Claims 32-45 contain allowable subject matter. 
The closest prior art of record is Goral et al (U.S. Pat. 2011/0319825 A1, hereinafter “Goral”). 
However, this reference fails to disclose or render obvious that the distal end of the septum actuator includes a base, wherein the probe extends proximally from the base of the septum actuator, wherein an inner diameter of a portion of the central lumen that extends through the base is larger than anAmdt. dated October 15, 2020 Reply to Office Action dated July 17, 2020inner diameter of a portion of the fluid pathway extending through probe. Though Goral discloses a base with a central lumen, the inner diameter of the central lumen extending through the base is not larger than the inner diameter of the fluid pathway extending through the probe. Rather, the inner diameter of the central lumen is smaller in diameter at the area of the base (48) in order to allow the base of the actuator to frictionally fit within a cavity 28 defining a reduced inner reduced diameter of the catheter hub distal end. Modifying the inner diameter of the actuator to be larger at its base would appear to render the device inoperable for its intended purpose because the base 48 would not be able to fit within cavity 28. Further, while an alternative embodiment in Fig. 11A of Goral appears to show a septum actuator with a larger inner diameter at its base, this embodiment does not anticipate or render obvious the claimed invention because the claimed invention requires that the entire septum be configured to move distally; in the embodiment in Fig. 11A, the actuator moves into the stationary septum.
Another prior art reference considered to be relevant is Luther (U.S. Pat. 4,842,591, hereinafter “Luther”), which discloses a catheter adapter having a septum 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/09/2021